DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on November 01, 2021.  

Claims 3-4, 7-8, 11-12, and 15-16 were cancelled. Claims 1-2, 5-6, 9-10, and 13-14 were amended and remain pending for examination.

Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are not persuasive. 
Applicant, in his remarks, submitted that Gao, Masoomzadeh and Richards fail to disclose or render obvious the presently claimed combination of features recited in independent claims 1, 5, 9, and 13. 
To be specific, Gao fails to disclose a handover procedure for a connection with the master base station while maintaining a connection with the secondary base station, as disclosed in the claimed invention.
	Examiner respectfully disagrees.
	Gao, in his disclosure, mentions that the UE has dual radio connections with respective macro eNB and LeNB, e.g., secondary base station/ first small cell (para.235) and UE maintains its radio connection for control plane with the macro (para.233 or para.240), or while maintaining a radio connection between the UE and the macro eNB, UE transfers from the first small cell to the second small cell, e.g., target base station, or data offload to be transferred from the first small cell to the second small cell (para.378).
	Thus, Gao discloses that the handover is performed during the
situation where the terminal is connected to a master base station and a secondary base station. 

	Also, Applicant argued that GAO discloses transmitting DL data via an SGW during a data forwarding procedure but the procedure is not related to the reporting operation of the claimed invention.
	Examiner respectfully disagrees.
Gao indicates that the macro eNB informs SGW, e.g., network entity, that UE has two eNB connections: one with the macro eNB and the other with the LeNB, e.g., transmitting DL data to SGW regarding to UE connections (para.249), wherein SGW performs mobility management and acts as a mobility anchor for the user plane during handover procedures (para.44). As is also described in Gao, the macro eNB is able to fully control the data forwarding, is notified about the delivery status of each packet data unit {PDU}, and will forward any undelivered PDCP PDU to the second small cell (para.391). It is well known in the art that a  connection is characterized by a set of data termed a connection context, which 
It would be obvious that the second base station notifies or returns data/ PDU that were not yet delivered to the master station – as a result from the triggering of handover -- , so as for the master station calculates and sends the actual data usage of the secondary base station based on data forwarding from the secondary base station to a target base station, to the SGW – which, by  collecting such information, can determine charging based on tracked data usage being provided by each appropriate network element. 
Thus, Gao does disclose the master base station receives information on data usage of the secondary base station from the secondary base station and information indicating that the above procedure is triggered by the handover is reported to a network entity together with the data usage information, which includes data volume information excluding information on data that was already transmitted to the target BS during the handover.

Furthermore, the Applicant indicates that the features of MASOOMZADEH are not related to the feature of the claimed invention of the secondary base station transmitting its data usage to the master base station in dual connectivity.
Examiner respectfully disagrees.
MASOOMZADEH shows that receiving the determination from indicated base station, e.g., message from secondary base station, on requisite resources for handover such as data rate, e.g., data usage (para.48) when source base station and neighboring base stations exchange communications in regards to handover messages for incoming handover evaluation (para.54). In addition, MASOOMZADEH teaches of one or more neighboring base stations, radio network controller {of source base station} may select an indicated base station for handover of the user equipment, wherein handover can be soft handover, which occurs when user can communicate to multiple base stations at a time, e.g., in dual connectivity (para.50).
Thus, the features of MASOOMZADEH are related to the feature of the claimed invention of the secondary base station transmitting its data usage to the master base station in dual connectivity.

Applicant continues to argue that RICHARDS discloses a data volume of a specific RAT but the features are not related to the features of the claimed invention of performing the handover when the master BS becomes the source BS in dual connectivity and reporting the data usage and the data volume of the secondary BS to the network via the source BS.
	Examiner respectfully disagrees.
	Richards states that UE communicates with a cellular radio network, e.g., RAT1, and a WiFi network, e.g., RAT 2, simultaneously or one at a time, e.g., UE is in dual connect connectivity (para.26), radio resource control functions in a , tracing packets transmitted by the at least one cellular radio base station and by the at least one WiFi access point (para.12), determining  volume of traffic, e.g., or data usage/ volume of a UE with cellular radio network, and volume of traffic of the UE with the WiFi network, e.g., secondary base station (para.26), sending such information to the network (see para. 249 in Gao) and collecting charging data and session tracing (para.25).
Thus, the features of Richards are related to the features of the claimed invention of performing the handover when the master BS becomes the source BS in dual connectivity and reporting the data usage and the data volume of the secondary BS to the network via the source BS for billing purposes.
	
Examiner’s remarks for other independent claims 5, 9, and 13 are similar to those cited above with respect to independent claim 11.
	With respect to the rejection of respective dependent claims 2, 6, 10, and 14, Examiner maintains the same ground of rejection for the reason similar to those discussed above.
Consequently, the applied references do disclose or render obvious the above identified claim features recited in claims 1-2, 5-6, 9-10, and 13-14; thus the rejection of claims 1-2, 5-6, 9-10, and 13-14 is still to be maintained.



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.


Claims 1-2, 5-6, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in Pub. No. US 2014/0204771 A1, hereinafter referred to as Gao, in view of Masoomzadeh et al. in Pub. No. US 2014/0169185 A1, hereinafter referred to as Mazoomzadeh, and further in view of Richards in Pub. No. US 2014/0160937 A1, hereinafter referred to as Richards.


Regarding claim 1, Gao discloses a method performed by a master base station associated with a dual connectivity configured to a terminal in a wireless communication system (method of initiating offloading, by macro eNB, e.g., master base station, for UE, which has dual connections with macro eNB and LeNB/  small cell [para.235 and para.240]), the method comprising:
receiving, from a secondary base station associated with the dual connectivity during a handover of the terminal, uplink data (receiving, from LeNB, e.g., second base station, uplink data with respect to data offload for UE,  [para.384-385] and determining data that are not yet transferred from LeNB are sent back to macro eNB, [para.257 and para.259]); and
informing, to a first network entity performing a mobility management, of UE data connections in a second message (macro eNB communicates with a mobile management entity {MME}, e.g., first network entity performing mobility management [elements 104 and 304 in Fig.3 or para.38], which performs handover between eNBs, [para.37 or para.47], MME only has to keep track of which macro cell the UE is associated with, and  MME handles mobility procedures, e.g., handover,[para.47]); and
wherein the master base station is a source base station associated with the handover (macro eNB controls addition of a connection to a small cell for UE handover, para.236, lines 1-2).
Also, Gao teaches data forwarding is performed between the first small cell and the second small cell, and may be accomplished indirectly via multiple respective macro eNBS (para.380). Gao adds determining downlink/ uplink data that have not yet been communicated by first small cell to appropriate next destination during handover [para.380], and performing data offload functions and procedures for a handover between a macro eNB and an LeNB is through the (para.234). In addition, Gao notes that the macro eNB is able to fully control the data forwarding, is notified about the delivery status of each packet data unit {PDU}, and will forward any undelivered PDCP PDU to the second small cell, e.g., target base station (para.391). 
It is obvious to one of ordinary skill in the art to send uplink data {included in a first message} that have not yet been transmitted to the next destination associated with handover; or to notify of undelivered PDUs -- to the master/ source base station, for the master/ source base station to perform analysis/ computation on such data and subsequently generates a report to be forwarded to a first network entity, which can take actions accordingly in the specific handover situation.
However, Gao does not specifically disclose uplink data in a first message can be data usage reported by the secondary base station to the master station; which is known in the art and commonly applied in communications field for data communications, as suggested in Masoomzadeh’s teachings as below.
Masoomzadeh, from the same field of endeavor, teaches uplink data transmitted in a first message can be data usage sent by the secondary base station (receiving determination from indicated base station, e.g., receiving message from secondary base station, on requisite resources for handover, e.g., bandwidth, data rate, e.g., data usage, [para.48] when source base station and neighboring base stations exchange communications in regards to handover messages for incoming handover evaluation, para.54).

Gao in view of  Masoomzadeh do not teach the data volume information is for a RAT of the secondary base station, which is known in the art and commonly applied in communications field for data communications, as suggested in Richards’ teachings as below.
Richards, from the same field of endeavor, teaches the data volume information is for a RAT of the secondary base station (including information on volume of traffic of UE with WiFi network, e.g, RAT of secondary network, para.36).
	Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to implement the feature of reporting to a first network entity performing a mobility management, e.g., SGW, in a {second} message containing {first} information on UE connections including data volume/ usage for a RAT of the secondary base station being sent from the secondary base station – of Richards, wherein data volume/ usage is based on data forwarding from the secondary base station to a target base station – of Masoomzadeh, and is triggered by the handover -- of Gao – into a method of performing handover for a UE having dual connectivity function; thus enhancing data throughput by controlling data offload over selected  secondary base stations by the master/ source base station --  while saving resources otherwise spent in 


	Regarding claim 2, Gao in view of Masoomzadeh, and Richards do not clearly disclose wherein the information included in the second message is transmitted from the first network entity to a second network entity performing a session management.
However, Gao discloses mobile management entity {MME}, e.g., second network entity, performs a session management, bearer activation/ deactivation, serving gateway network selection, and handover of the UE between macro eNBs, (para.37).
Thus, it is obvious that MME should receive information included in the second message so as to be able to perform aforementioned tasks. 

	Regarding claim 5, claim 5 is rejected for substantially same reason as applied to claim 1 above, except that claim 5 is recited from the mobility management entity’s perspective (MME, see element 304 in Fig.4 in Gao).

	Regarding claim 6, claim 6 is rejected for substantially same reason as applied to claim 2 above, except that claim 6 is recited from the mobility management entity’s perspective.

Regarding claim 9, claim 9 is rejected for substantially same reason as applied to claim 1 above, except that claim 9 is in a device claim format, and wherein Gao [in claim 9] also discloses a master base station (macro eNB, element 108-1 in Fig. 28) comprising a transceiver configured to transmit and receive a signal (e.g. inherent part of master base station; and a controller (processor, para.402) configured to perform claimed functions. 

	Regarding claim 10, claim 10 is rejected for substantially same reason as applied to claim 2 above, except that claim 10 is in a device claim format. 

	Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 5 above, except that claim 13 is in a device claim format.

	 Regarding claim 14, claim 14 is rejected for substantially same reason as applied to claim 6 above, except that claim 14 is in a device claim format. 


Conclusion

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     

	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465